msn
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
Claims 1-16 remain for examination. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-11, drawn to a product of a biodegradable implant comprising an Mg alloy with Zn and Ca as essential alloy elements, C22C23/04;
II.	Claim(s) 12-15, drawn to a manufacturing method of manufacturing an Mg alloy with Zn and Ca as essential alloy elements, classified in class C22F1/06;
III.	Claim(s) 16, drawn to a product of a biodegradable implant comprising an Mg alloy with Ca as essential alloy elements, C22C23/04;
Invention II and Inventions I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP 806.05(f)). In the instant case, the product I (Mg-based alloy) as claimed can be made by another materially different process, such as powder metallurgical process.

The examiner has required restriction between product (Invention I) and process (Invention II) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species: claims 2-4 depend on claim 1 individually and claim 10 depends on claim 2.
Species 1: Claim(s) 2 and 10, Mg based alloy with 0.1-2.5 wt% Zn and no more than 0.5 wt% Ca;
Species 2: Claim(s) 3, Mg based alloy with 0.1-0.3 wt% Zn and 0.2-0.6 wt% Ca;
Species 3: Claim(s) 4, Mg based alloy with a ratio of Zn to Ca is no more than 20;
The species are independent or distinct because these applications are different Mg ranges.
This application contains claims directed to the following patentably distinct species: claims 5-7 depend on claim 1 individually,
Species 4: Claim(s) 5, Mg based alloy with individual elements including Fe, Si, Mn, Co, Ni, Cu, Al, Zr, and P with specifically amount in the impurities;

Species 6: Claim(s) 7, Mg based alloy with individual elements from the group of rare earth in the impurities total no more than 0.001;
The species are independent or distinct because these applications are different impurity ranges.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734